DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/07/2021 has been entered.

Preliminary Remarks
This is a reply to the amendments filed on 12/07/2021, in which, claim 9 has been amended; claims 22 and 23 are newly added; and claims 1-8 have been cancelled. Claims 9-23 remain pending in the present application with claim 9 being independent claim.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Response to Arguments
Regarding the objection of claim 1, Applicants have cancelled claim 1 and thus the outstanding objection of claim 1 has been mooted.
Regarding the objection of claim 9, Applicants have amended the claim to correct informalities issue rendering the objection moot. Therefore, the outstanding objection of claim 9 is withdrawn.
Applicant's arguments filed on 12/07/2021 with respect to amended claim 9 and newly added claims 22-23 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13, 15-17, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Santori et al. (US 20170343477 A1, hereinafter referred to as “Santori”) in view of Chaleki et al. (US 5751341 A1, hereinafter referred to as “Chaleki”), further in view of Olson (US 20140320707 A1, hereinafter referred to as “Olson”), and further in view of Savvouras et al. (US 20170042573 A1, hereinafter referred to as “Savvouras”).
Regarding claim 9, Santori discloses an endoscope system for illuminating a sample, the endoscope system comprising:
a first plurality of source illumination fibers configured to transmit a first plurality of modulated photons at the sample (See Santori, paragraph [0165]: “In the illumination system, excitation light 402 from light source 310, such as a supercontinuum laser source provided through an optic fiber, is collimated by lens 330 a, transmits through a first diffractive element 600 a, and then illuminates a sample placed on sample holder 370”), the first plurality of modulated photons having a first wavelength (See Santori, paragraph [0105]: “When light source 310 or excitation light 402 has a discrete spectrum having one or more discrete wavelengths or narrow spectral bands, beamsplitter 350 may be a dichroic beamsplitter that selectively reflects and transmits light depending on its wavelength” and paragraph [0144]: “As shown in FIG. 8, system 300 may include the first SLM 320 a for generating excitation pattern 100 as described above”); 
a second plurality of source illumination fibers configured to transmit a second plurality of modulated photons at the sample (See Santori, paragraph [0165]: “In the illumination system, excitation light 402 from light source 310, such as a supercontinuum laser source provided through an optic fiber, is collimated by lens 330 a, transmits through a first diffractive element 600 a, and then illuminates a sample 
wherein the first modulator and the second modulator are selectively activatable to cause the sample to be exposed to the first plurality of modulated photons, the second plurality of modulated photons, or a combination thereof (See Santori, paragraph [0166]: “For excitation light 402 having multiple discrete wavelengths or a range of wavelengths, different wavelengths of excitation light 402 are diffracted by each diffractive lens 610 into several beams travelling in different angular directions. Therefore, when focused on the sample, the different wavelengths of excitation light 402 may have focuses spatially shifted from one another in a first lateral direction (e.g., vertical direction), thereby generating excitation pattern 100 as shown in FIG. 1 or FIG. 2”).
Regarding claim 9, Santori discloses all the claimed limitations with the exception of a distal end; a chip-on-tip product that includes: a first plurality of source illumination fibers configured to transmit a first plurality of modulated photons; a second plurality of source illumination fibers configured to transmit a second plurality of modulated photons; and a first camera chip configured to detect light that includes visible (VIS), near infrared (NIR), visible-near infrared (VIS-NIR), shortwave infrared 
Chaleki from the same or similar fields of endeavor discloses a chip-on-tip product that includes: 
a first plurality of source illumination fibers configured to transmit a first plurality of modulated photons (see Chaleki, FIG. 5F and Column 4, lines 23-45: “optical fiber system 40 disposed within the endoscope 26 and proximal to the objective lens system 36 for transmitting the left and right optical images” and Column 7, line 39: “channels 301… for the optical illumination fiber(s)”);
a second plurality of source illumination fibers configured to transmit a second plurality of modulated photons (see Chaleki, FIG. 5F and Column 4, lines 23-45: “optical fiber system 40 disposed within the endoscope 26 and proximal to the objective lens system 36 for transmitting the left and right optical images” and Column 7, line 39: “channels… 303 for the optical illumination fiber(s)”);

a first modulator optically coupled to the light source and the first plurality of source illumination fibers, the first modulator configured to modulate light from the light source to generate the first plurality of modulated photons for the first plurality of source illumination fibers (see Chaleki, FIG. 9B, FIG. 9C and Column 10, lines 10-36: “a first modulator/demodulator (modem) 162 (associated with the image sensors 46, 48)… The cable 160 includes (i) an optical fiber 161 for carrying the light from the light source 92, (ii) two fiber optic bundles 163, 165, and (iii) two "solid" wires 167, 169”); and 
a second modulator optically coupled to the light source and the first plurality of source illumination fibers, the second modulator configured to modulate the light from the light source to generate the second plurality of modulated photons for the second plurality of source illumination fibers (see Chaleki, FIG. 9B, FIG. 9C and Column 10, lines 10-36: “a second modem 164 (associated with the electronic processor module 30)… The cable 160 includes (i) an optical fiber 161 for carrying the light from the light source 92, (ii) two fiber optic bundles 163, 165, and (iii) two "solid" wires 167, 169”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Chaleki with the teachings as in Santori. The motivation for doing so would ensure the system to have the ability to use the medical video endoscope system disclosed in Chaleki to include an optical fiber system extending there through for transmitting light generated by a light source wherein the light from the light source can be carried to the distal end 
Regarding claim 9, the combination teachings of Santori and Chaleki as discussed above disclose all the subject matter of the claimed invention with the exceptions of a distal end; a first camera chip configured to detect light that includes visible (VIS), near infrared (NIR), visible-near infrared (VIS-NIR), shortwave infrared (SWIR), extended shortwave infrared (eSWIR), near infrared-extended shortwave infrared (NIR-eSWIR), and combinations of any of the above; wherein the first plurality of source illumination fibers, the second plurality of source illumination fibers, and the first camera chip are positioned at the distal end.
Olson from the same or similar fields of endeavor discloses a first camera chip configured to detect light that includes visible (VIS), near infrared (NIR), visible-near infrared (VIS-NIR), shortwave infrared (SWIR), extended shortwave infrared (eSWIR), near infrared-extended shortwave infrared (NIR-eSWIR), and combinations of any of the above (see Olson, paragraph [0061]: “inclusion of short wave infrared (SWIR) spectral bands labeled SW1 and SW2 to the four bands Visible (RGB)+NIR image capture described above. FIG. 10 depicts the spectral band that corresponds to the SWIR spectral bands. As can be seen, the SW1 includes wavelengths from 1.55-1.75 um and the SW2 band includes wavelengths from 2.08-2.35 um”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Olson with the teachings as in Santori and Chaleki. The motivation for doing so would ensure the 
Regarding claim 9, the combination teachings of Santori, Chaleki, and Olson as discussed above disclose all the subject matter of the claimed invention with the exceptions of a distal end; and wherein the first plurality of source illumination fibers, the second plurality of source illumination fibers, and the first camera chip are positioned at the distal end.
Savvouras from the same or similar fields of endeavor discloses a distal end (see Savvouraset, FIG. 3B and paragraph [0074]: “The number of fibers 19 used and their size is a function of how large the OD 14 of the distal end of this enlarged distal tip”); and
wherein the first plurality of source illumination fibers, the second plurality of source illumination fibers, and the first camera chip are positioned at the distal end (see Savvouras, paragraph [0074]: “the size and number of the illumination fibers 19 must be such that when placed against the imaging lens 28 and camera chip sensor (FIG. 3B; where 8 fibers are shown as an example) they do not enlarge the cross sectional area of the distal tip of the stylet past the diameter dictated by the digital camera chip”).
Savvouras with the teachings as in Santori, Chaleki, and Olson. The motivation for doing so would ensure the system to use the distal tip design of a videoscope disclosed in Savvouraset  to have camera chip and plurality of illumination fibers positioned at the distal end and to have the distal end of the illumination fibers to be flush with the distal surface of the imaging lens system that resides in front of the digital sensor thus positioning the first camera chip at the distal top of the endoscope along with the first plurality of source illumination fibers, the second plurality of source illumination fibers so that the camera chip is as close to an sample as possible in order to reduce throughout losses for the signal and minimize resulting distortion of images through lens assembles and fiber optics.
Regarding claim 10, the combination teachings of Santori, Chaleki, Olson, and Savvouras as discussed above also disclose the endoscope system of claim 9, wherein the first camera chip is configured to detect visible light (VIS), and wherein the chip-on-tip product further includes a second camera chip that is configured to detect visible light (VIS) (see Olson, paragraph [0039]: “Each spectral band pair is sent through its own respective composite CFA. In the embodiment shown in FIG. 2, the CFA will be a composite CFA containing two spectral band filters. For the CFA that receives the red and blue light, the CFA will contain cyan filter material and a yellow filter material. For the CFA that receives the green and NIR light, the CFA will contain yellow filter material and magenta filter material. The yellow filter material will filter out the blue and NIR spectral wavelengths. The cyan filter material will filter out red light and the magenta 
The motivation for combining the references has been discussed in claim 9 above.
Regarding claim 11, the combination teachings of Santori, Chaleki, Olson, and Savvouras as discussed above also disclose the endoscope system of claim 9, wherein the first camera chip is configured to visible light (VIS), and wherein the chip-on-tip product further includes a second camera chip that is configured to detect near infrared light (NIR) (see Olson, paragraph [0039]: “Similarly, only green light will pass through the yellow filter material and NIR light will pass through the magenta filter material in the green/NIR beam”).
The motivation for combining the references has been discussed in claim 9 above.
Regarding claim 12, the combination teachings of Santori, Chaleki, Olson, and Savvouras as discussed above also disclose the endoscope system of claim 9, wherein the chip-on-tip product further includes a color filter array provided with the first camera chip, the color filter array including BGGR, RGBG, GRGB, RGGB, RGBE, CYYM, CYGM, RGBW (2 x 2), RGBW (2 x 2 with diagonal colors), RGBW (2 x 2 with paired colors), RGBW (2 x 2 with vertical W), and 6 x 6 RGB in horizontal and vertical lines, and combinations thereof (see Chaleki, Column 8, lines 34-35: “The color filter 106 also can attenuate light of a particular wavelength before the light enters the image 
The motivation for combining the references has been discussed in claim 9 above.
Regarding claim 13, the combination teachings of Santori, Chaleki, Olson, and Savvouras as discussed above also disclose the endoscope system of claim 12, wherein: 
the color filter array is selected from the group consisting of RGBW (2 x 2), RGBW (2 x 2 with diagonal colors), RGBW (2 x 2 with paired colors), RGBW (2 x 2 with vertical W), and combinations thereof (see Olson, paragraph [0007]: “Using a single image sensor which incorporates a Color Filter Array (CFA) “ and [0013] “The CFA in each beam will then separate the spectral bands which are subsequently passed through to the light sensing elements of the image sensors. The four spectral bands are (1) red, (2) blue, (3) green and (4) NIR. The CFAs will allow uniform sampling of each spectral band by allowing equal amounts of each bandwidth to filter through to the sensors”); and 
the W tile of the color filter array is a NIR filter, a SWIR filter, or an eSWIR filter (see Olson, paragraph [0037]: “FIG. 2 depicts the components of the sensor section 24. Sensor section comprises of the following components: dichroic beam splitter 26, two composite CFAs 28 and 30 and two image sensors 32 and 34. The dichroic beam splitter will separate the light into two sets of pairs of spectral bands, red and blue light in one band with green and near infrared (NIR) light in the other”).

Regarding claim 15, the combination teachings of Santori, Chaleki, Olson, and Savvouras as discussed above also disclose the endoscope of claim 9, wherein the light source includes an incandescent lamp, halogen lamp, light emitting diode (LED), chemical laser, solid state laser, organic light emitting diode (OLED), electroluminescent device, fluorescent light, gas discharge lamp, metal halide lamp, xenon arc lamp, induction lamp, or combinations thereof (see Chaleki, Column 8, lines 4-5: “the light source 92 is a xenon bulb having a maximum output power of 300 Watts”).
The motivation for combining the references has been discussed in claim 9 above.
Regarding claim 16, the combination teachings of Santori, Chaleki, Olson, and Savvouras as discussed above also disclose the endoscope of claim 9, wherein the first camera chip includes silicon (Si), germanium (Ge), indium gallium arsenide (InGaAs), platinum silicide (PtSi), mercury cadmium telluride (HgCdTe), indium antimonide (InSb), colloidal quantum dots (CQD), or combinations thereof (see Olson, paragraph [0064]: “The most mature technology available to function in this spectrum is Indium Gallium Arsenide (InGaAs) . InGaAs sensors have larger pixel sizes (2-3×) and lower pixel counts relative to silicon CCD and CMOS sensors”).
The motivation for combining the references has been discussed in claim 9 above.
Regarding claim 17, the combination teachings of Santori, Chaleki, Olson, and Savvouras as discussed above also disclose the endoscope of claim 9, wherein the 
The motivation for combining the references has been discussed in claim 9 above.
Regarding claim 22, the combination teachings of Santori, Chaleki, Olson, and Savvouras as discussed above also disclose the endoscope system of claim 9, wherein the first plurality of source illumination fibers and the second plurality of source illumination fibers are arranged around the first camera chip at the distal end (see Savvouras, FIG. 3C and paragraph [0073]: “The fibers 19 can then be arranged in a circular arrangement around the square profile of the lens, FIG. 3C”).
The motivation for combining the references has been discussed in claim 9 above.
Regarding claim 23, the combination teachings of Santori, Chaleki, Olson, and Savvouras as discussed above also disclose the endoscope system of claim 9, wherein the first plurality of source illumination fibers and the second plurality of source illumination fibers are arranged concentrically with respect to the first camera chip at the distal end (see Savvouras, FIG. 3C and paragraph [0073]: “The fibers 19 can then be arranged in a circular arrangement around the square profile of the lens, FIG. 3C”).
The motivation for combining the references has been discussed in claim 9 above.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Santori, Chaleki, Olson, and Savvouras as applied to claim 9, and further in view of Balberg et al. (US 20080312533 A1, hereinafter referred to as “Balberg”).
Regarding claim 14, the combination teachings of Santori, Chaleki, Olson, and Savvouras as discussed above disclose all the claimed limitations with the exceptions of the endoscope of claim 9, wherein the chip-on-tip product further includes a third plurality of source illumination fibers configured to transmit a third plurality of unmodulated photons.
Balberg from the same or similar fields of endeavor discloses the endoscope of claim 9, wherein the chip-on-tip product further includes a third plurality of source illumination fibers configured to transmit a third plurality of unmodulated photons (see Balberg, paragraph [0068]: “The detection assembly 102A detects the modulated photons (“tagged photons”) and the unmodulated photons at the original frequency (“untagged photons”) at the two measurement conditions, for each of the illuminating wavelengths” and paragraph [0172]: “Optical elements, preferably optical fibers, associated with illumination and detection assemblies are positioned inside the circular opening of the transducer arrangement”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Balberg with the teachings as in Santori, Chaleki, Olson, and Savvouras. The motivation for doing so would ensure the system to have the ability to use detection assembly disclosed in Balberg to detect the modulated photons (“tagged photons”) and the unmodulated photons at the original frequency (“untagged photons”) at the two measurement .
Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Santori, Chaleki, Olson, and Savvouras as applied to claim 9, and further in view of Wallace et al. (US 20100262000 A1, hereinafter referred to as “Wallace”).
Regarding claim 18, the combination teachings of Santori, Chaleki, Olson, and Savvouras as discussed above also disclose a method of generating a fused image using an endoscope system, the method comprising: 
providing the endoscope system of claim 9 (see Chaleki, FIG. 1 and Column 3, lines 46-47: “Referring to FIG. 1, according to the invention, a medical video endoscope system 22 for viewing high resolution three-dimensional images”); 
generating a first image from the first plurality of modulated photons (see Chaleki, FIG. 1 and Column 3, lines 48-52: “A stereoscopic endoscope 26 produces two optical images of the object 24, namely a first (e.g., left) optical image 54”); and
generating a second image from the second plurality of modulated photons (see Chaleki, FIG. 1 and Column 3, lines 48-52: “A stereoscopic endoscope 26 produces two optical images of the object 24… a second (e.g., right) optical image 56, and converts the two images into signals 58, 60”).
The motivation for combining the references has been discussed in claim 9 above.
Regarding claim 18, the combination teachings of Santori, Chaleki, Olson, and Savvouras as discussed above disclose all the claimed limitations with the exception of overlaying the first image and the second image to thereby generate a fused image.
Wallace from the same or similar fields of endeavor discloses overlaying the first image and the second image to thereby generate a fused image (see Wallace, paragraph [0062]: “the inputted images (701, 702) can be fused together (as shown in 708) into a collaged image or representation”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Wallace with the teachings as in Santori, Chaleki, Olson, and Savvouras. The motivation for doing so would ensure the system to have the ability to use method disclosed in Wallace to fuse inputted images together into a collaged image or representation thus overlaying the first image and the second image to thereby generate a fused image so that the chip-on-tip product or the endoscope system of can be used as part of a method of generating an fused image.
Regarding claim 21, the combination teachings of Santori, Chaleki, Olson, Savvouras, and Wallace as discussed above disclose the method of claim 18, wherein the first plurality of modulated photons and the second plurality of modulated photons are VIS or VIS-NIR (see Olson, paragraph [0039]: “CFA containing two spectral band filters… only green light will pass through the yellow filter material and NIR light will pass through the magenta filter material in the green/NIR beam”).
The motivation for combining the references has been discussed in claim 18 above.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Santori, Chaleki, Olson, Savvouras, and Wallace as applied to claim 18, and further in view of Balberg.
Regarding claim 19, the combination teachings of Santori, Chaleki, Olson, Savvouras, and Wallace as discussed above disclose all the claimed limitations with the exceptions of the method of claim 18, further comprising: generating a third image from a third plurality of unmodulated photons.
Balberg from the same or similar fields of endeavor discloses the method of claim 18, further comprising: generating a third image from a third plurality of unmodulated photons (see Balberg, paragraphs [0067]-[0068]: “an interference pattern resulting in a speckle image is generated on the input port IP of the detection assembly... The detection assembly 102A detects the modulated photons (“tagged photons”) and the unmodulated photons at the original frequency (“untagged photons”) at the two measurement conditions, for each of the illuminating wavelengths”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Balberg with the teachings as in Santori, Chaleki, Olson, Savvouras, and Wallace. The motivation for doing so would ensure the system to have the ability to use detection assembly disclosed in Balberg to detect the modulated photons (“tagged photons”) and the unmodulated photons at the original frequency (“untagged photons”) at the two measurement conditions, for each of the illuminating wavelengths wherein optical fibers associated with illumination and detection assemblies are positioned inside the circular opening of the transducer arrangement thus configuring a plurality of source illumination 
Regarding claim 20, the combination teachings of Santori, Chaleki, Olson, Savvouras, Wallace, and Balberg as discussed above also disclose the method of claim 19, wherein the third plurality of unmodulated photons are NIR photons, SWIR photons, eSWIR photons, or combinations thereof (see Balberg, paragraph [0004]: “measuring arrangement for tissue-optical examination of a subject with visible, NIR or IR light” and paragraph [0007]: “a body part is illuminated with at least one wavelength of light, and is irradiated with acoustic radiation (preferably ultrasound) such that the acoustic radiation overlaps with the illuminated region in the body (this overlapping volume is termed “tagged volume”). Light scattered from the body is appropriately detected. This scattered light includes photons tagged and untagged by the acoustic radiation”).
The motivation for combining the references has been discussed in claim 19 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484